As filed with the U.S. Securities and Exchange Commission on May 7, 2013 Registration Nos. 33-12381 and 811-5047 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.32 [ X ] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 33 [ X ] TAX-FREE FUND OF COLORADO (Exact Name of Registrant as Specified in Charter) 380 Madison Avenue, Suite 2300 New York, New York 10017 (Address of Principal Executive Offices) (212) 697-6666 (Registrant's Telephone Number) Diana P. Herrmann Aquila Investment Management LLC 380 Madison Avenue, Suite 2300 New York, New York 10017 (Name and Address of Agent for Service) Copy to: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(i) [] on (date) pursuant to paragraph (a)(i) [] 75 days after filing pursuant to paragraph (a)(ii) [] on (date) pursuant to paragraph (a)(ii) of Rule 485. [] This post-effective amendment designates a new effective date for a previous post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 7thday of May, 2013. TAX-FREE FUND OF COLORADO (Registrant) By:/s/ Diana P. Hermann Diana P. Herrmann, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated below on May 7, 2013. SIGNATURE TITLE /s/ Diana P. Hermann Diana P. Herrmann Trustee and President /s/ Tucker Hart Adams* Tucker Hart Adams Trustee /s/ Ernest Calderón * Ernest Calderón Trustee /s/ Thomas A. Christopher * Thomas A. Christopher Trustee /s/ Gary C. Cornia * Gary C. Cornia Trustee /s/ Grady Gammage, Jr.* Grady Gammage, Jr. Trustee /s/ Lyle W. Hillyard * Lyle W. Hillyard Trustee /s/ John C. Lucking * John C. Lucking Trustee /s/ Anne J. Mills * Anne J. Mills Chair of the Board of Trustees /s/ Joseph P. DiMaggio Joseph P. DiMaggio Chief Financial Officer and Treasurer * By: /s/ Diana P. Hermann Diana P. Herrmann *Attorney-in-Fact, pursuant to Power of Attorney TAX-FREE FUND OF COLORADO Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
